Citation Nr: 1451716	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-27 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied a rating in excess of 50 percent for PTSD.  Thereafter, in a June 2012 rating decision, the RO granted a 100 percent rating for PTSD as of June 12, 2012.  

In June 2013 the Veteran testified at a videoconference hearing held before the undersigned.  A transcript of that hearing is of record.


FINDING OF FACT

In giving the Veteran the benefit of the doubt, throughout the rating period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher rating, for the time period prior to June 12, 2012, for the Veteran's PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's July 2010 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability, the different types of evidence available to substantiate his claim for a higher rating, the need to submit evidence of how such worsening affected his employment, and the requirements to obtain a higher rating.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Additionally, the letter was sent prior to the initial adjudication of the claim.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

Additionally, the Veteran underwent a VA examination in August 2010 in order to ascertain the severity of his service-connected PTSD.  When considered in combination with the contemporaneous VA treatment records and in combination with the comments (about the August 2010 VA examination) by the June 2012 VA examiner, the Board ultimately finds that the VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the examiner did not have the claims file to review, the examiner reviewed the Veteran's electronic VA treatment records, fully examined the Veteran, documented the Veteran's complaints, and provided medical evidence relevant to the rating criteria.  See Snuffer v. Gober, 10 Vet. App. 400, 403 - 04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).

At the videoconference hearing before the undersigned, the Veteran indicated that he thought that he underwent an additional VA examination for his PTSD on September 15, 2011.  A review of the record reflects that all VA treatment records from March 2006 to June 2012 are of record.  There is no September 2011 VA mental health or other examination report contained in the file.  As the record clearly reflects that the claims file contains all available VA treatment records and VA examination reports, a remand is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board June 2013 hearing, the undersigned solicited information as to the existence of any outstanding evidence.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the undersigned asked questions to ascertain the course and severity of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

Legal Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran seeks entitlement to an evaluation in excess of 50 percent for PTSD, which is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the Veteran filed a claim for an increased evaluation for his service-connected PTSD on July 16, 2010, asserting that the severity of such had worsened.  As the Veteran's claim was received by VA on July 16, 2010, the rating period on appeal is from July 17, 2009, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2014).

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

One factor to be considered is the GAF score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF Score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., few friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record. 

At the outset, in addition to PTSD, the medical evidence reflects a diagnosis of bipolar disorder (at the August 2010 VA examination) and depression (VA treatment records dated in May 2011).  The June 2012 VA examiner reiterated that the Veteran meets the diagnostic criteria for a diagnosis of PTSD, but stated that the Veteran also has a diagnosis of mood disorder, not otherwise specified.  The June 2012 examiner found nothing to support a diagnosis of bipolar disorder.  The June 2012 VA examiner opined that it is only partly possible to differentiate the symptoms attributable to PTSD versus the mood disorder in that there is much overlap in symptomatology between the two diagnoses, including sleep disturbances, irritability, anhedonia, difficulty concentrating, loss of interest in people, guilt, and negative thoughts about self.  The Veteran's re-experiencing symptoms, avoidance, and hypervigilance are solely attributable to the PTSD.  The Board notes that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Although the August 2010 VA examination report reflects only a diagnosis of bipolar disorder, the June 2012 VA examiner did not diagnosis bipolar disorder but diagnosed PTSD and mood disorder not otherwise specified.  Importantly, the June 2012 VA examiner determined that it is only partially possible to distinguish which symptoms are attributable to each separate psychiatric diagnosis, and specifically noted that most symptoms are overlapping.  As such, the Board finds that all of the Veteran's psychiatric symptoms should be considered in evaluating his service-connected PTSD.

The medical evidence of record includes an October 2009 VA treatment record which reflects that the Veteran displayed pressured speech and rueful grandiosity.  He reported marital problems and strained relationships with his daughters, especially the younger one.  He denied suicidal or homicidal ideation.  

The August 2010 VA examination report reflects that the Veteran works full time in a real estate company.  He is in outpatient treatment at VA where he has been diagnosed with major depressive disorder and PTSD.  The examiner opined that the most prominent and predominant signs and symptoms in the Veteran's presentation are those of hypomania.  He presented in a highly pressured and circumstantial manner.  The primary theme in his narrative concerned who loves and who hates him.  He repeatedly described how he feels alienated and rejected from others, but does not know why.  He gave examples of how he was not invited to socialize with colleagues and coworkers, and how he was not allowed to participate in his daughter's wedding.  The examiner felt that the Veteran was clearly anxious and pressured, primarily about his financial status these days.  The Veteran reported that he owes over a hundred thousand dollars based upon bad business deals and to the IRS.  The examiner felt that there were no specific signs or symptoms of PTSD.  The report indicates that the Veteran does not have close friends or confidants.  The Veteran described a somewhat tumultuous relationship with his wife and reported feeling somewhat estranged from his daughters.  It was noted that he feels that his coworkers tolerate him but that they do not befriend him or want to socialize with him.  He spends his time with his wife going out to dinner or shopping.  

Mental status examination revealed that the Veteran spoke in a pressured, expansive, and circumstantial manner.  There were no signs or symptoms of psychosis.  His mood was clearly hypomanic with underlying dysphoria representing feelings or having failed in life, including having few, if any, friends.  There was no evidence of homicidal or suicidal ideation.  No significant cognitive impairments were noted.  There was clear evidence of behavioral and impulse control problems.  The Veteran acknowledged to some degree that he comes across as being confrontational and argumentative.  The examiner opined that there is little current clinical evidence and little in the medical record to warrant the current diagnosis of PTSD.  The examiner noted that the medical record indicates a consistent rating of about 60 on the GAF scale.  The examiner stated that there are no current clinical indications warranting a conclusion that the Veteran's functioning has deteriorated significantly over the recent past.  

[The June 2012 VA examiner clarified that the although the August 2010 VA examiner stated that there was little clinical evidence in direct support of the Veteran feeling traumatized or highly threatened in Vietnam, the evidence clearly documents that the Veteran participated in active combat and the Veteran has a diagnosis of PTSD related to his combat stressors.]  

A September 2010 VA treatment record reflects that the veteran complained of a sense of failure, anger, and poor concentration.  He reported that his marriage continues to be difficult.  It was noted that work was not currently successful.  The Veteran spoke of his isolation from his younger daughter and his concern about productivity in a bad real estate market.  He denied suicidal ideation.  

An October 2010 VA treatment record reflects a GAF score of 55.  

A December 2010 VA treatment record reflects that the Veteran reported sleeping much better taking Ambien.  He reported continued PTSD symptoms and anxiety about being in danger when he is not actually in danger.  He reported extreme loss of interest in activities he used to enjoy, extreme emotional numbness/being unable to have loving feelings to those close to him, extreme difficulty concentrating, and extreme feelings of being superalert, jumpy or easily startled.  He reported feeling irritable or having angry outbursts quite a bit.  Mental status examination revealed normal speech rate and prosody.  Affect was constricted, without lability.  His mood was stressed.  His thought process was logical and thought content was without suicidal ideation.  The assessment was chronic PTSD.  

A March 2011 VA treatment record reflects that the Veteran reported feeling significantly worse since remembering more and more traumas from Vietnam.  He reported significant disturbance in sleep and concentration, and a worsening relationship with his wife because of his irritability and sudden anger.  He is finding it increasingly difficult to function socially or with a job.  Examination revealed that the Veteran reported extreme loss of interest in activities he used to enjoy, feeling extremely distant or cut off from other people, feeling extremely emotionally numb or being unable to have loving feelings for those close to him, feeling extremely irritable/having angry outbursts, having extreme difficulty concentrating, and feeling extremely superalert, jumpy or easily startled.  He reported that it is extremely difficulty to do his work, take care of things at home, or get along with other people due to his symptoms.  

An April 2011 VA treatment record reflects that the Veteran endorsed suicidal ideation but had no intent or plan.  

A May 2011 statement from the Veteran indicates that he has become much more jumpy and short with people.  He is unable to stay calm in an "upset situation" like he used to be able to.  He reported that his ability to concentrate has diminished, and he now seems to wear his upset and anger on his sleeve.  He views everything in a negative light and is unable to get a full night's sleep.  

A May 2011 VA treatment record reflects that the Veteran reported many business deals going bad recently because he could not concentrate or focus.  He reported that his irritability and sudden anger are escalating.  

A September 2011 VA treatment record reflects a GAF score of 45 due to PTSD, reflecting severe symptoms.  It was noted that the Veteran has a fluctuating mood and can be hypomanic.  It was further noted that his PTSD symptoms are far more prominent and severe than the mood symptoms.  

Another September 2011 VA treatment record from the Veteran's treating VA physician notes that the Veteran does not have bipolar disorder.  He has PTSD due to inservice combat trauma.  He is estranged from others, has poor concentration, emotional numbing, irritability, and angry outbursts.

An October 2011 VA treatment record reflects that the Veteran has poor sleep, concentration, and memory.  He has pronounced hypervigilance and constantly feels that he is in more danger than he is in.  His concentration is very poor and this impairs his ability to do taxes, which is part of his work.  He is also irritable, very angry, and has a tremendous difficulty trusting others.  These difficulties have resulting in self-sabotage of work projects.  These symptoms have also impacted his social relationships.  He has an estranged relationship with his daughters and a dysfunctional relationship with his wife.  His current level of functioning is poor.  It takes much effort to get through the basic tasks of the day.  

A December 2011 VA treatment record reflects the Veteran's report about his problems with his family relationships, specifically his wife and daughters.  He denied suicidal or homicidal ideation.  It was noted that he was employed in a large real estate office.  Mental status examination revealed good eye contact, normal rate and prosody of speech, intense affect, no lability, irritable mood, logical thought process, and no suicidal or homicidal intent.  

A March 2012 VA treatment record notes the Veteran's problems involving estrangement from his family and inability to succeed at work.  

A May 2012 VA treatment record notes complaints about stress regarding a lawsuit and the Veteran's financial situation.  The Veteran also reported increased marital strife over the past several weeks.  

In order for a higher 70 percent rating to be assigned, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The evidence for the time period on appeal clearly reflects that the Veteran has symptoms which cause social impairment with deficiencies in work, family relations, judgment, thinking and mood.  Notably, the Veteran has had strained relationships with his wife and daughters, he has essentially no friends, and he has been described by the August 2010 VA examiner as having limited insight and judgment, especially as it pertains to his business deals and his own understanding of his unsuccessful interpersonal relationships.  He displayed suicidal ideation only once during the time period on appeal, but the record clearly reflects that he has severe impulse impairment and anger outbursts, as well as severe mood disturbance.  He also has near continuous symptoms such that getting through the basic tasks of the day are a challenge for him, and he has extreme difficulty in adapting to stressful circumstances and a complete inability to establish and maintain effective relationships.  Finally, the evidence reflects circumstantial and pressured speech, as well as rueful grandiosity.  Therefore, the Board finds that a higher 70 percent rating is warranted.  As there was only one VA examination conducted during this time period (in August 2010) and the evidence overall shows a constant range of symptoms with no clear delineation of any specific time being any less severe than any other time during the appeal period, the Board finds that a 70 percent rating is warranted form the entire period on appeal.  In short, the evidence reflects that the Veteran has deficiencies in most of the areas of work, family relations, judgment, thinking, and mood due to his service-connected PTSD.  

A higher 100 percent rating is not warranted, however.  Most notably, the Veteran was employed full time at a real estate office throughout the time period on appeal.  As such, he was not totally occupationally impaired.  Indeed, the Veteran appeared to be currently employed at the time of the June 12, 2012 VA examination and, curiously, the June 2012 rating decision which granted a 100 percent rating, appears to have done so based upon the Veteran's symptoms meeting the criteria for a 70 percent rating.  In sum, the Veteran was employed throughout the appeal period, and as such, it cannot be said that there is total occupational impairment from his PTSD.  Therefore, the Board finds that the Veteran's PTSD is not manifested by total occupational impairment at any point throughout the appeal period and a 100 percent rating is not warranted.

Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116 .

The Board finds that the schedular rating for the Veteran's PTSD is adequate.  A rating in excess of the assigned rating is provided for a higher level of severity of PTSD, but such a rating is for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's PTSD.  The record does not reflect that the Veteran has required hospitalization for treatment of his PTSD.  The VA examinations further reflect that the Veteran is not unemployed due to his PTSD and although he has indicated that his PTSD has interfered with his work insofar as he has difficulty socializing with coworkers and interacting with others as required by his position, this amount of interference with employment is specifically contemplated by the 70 percent rating.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his PTSD.  Thus, no extraschedular referral is required.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  The record reflects that the Veteran was employed throughout the appeal period and beyond.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD for the time period prior to June 12, 2012 is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


